       Case 20-30706         Doc 41       Filed 08/31/20 Entered 08/31/20 09:15:12                 Desc Main
                                            Document     Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

IN RE:                                                    )
                                                          )
PERFECT FIT INDUSTRIES, LLC                               )           CASE NO. 20-30706
                                                          )           CHAPTER 7
                                 Debtor.                  )
                                                          )

        COMES NOW, R. Keith Johnson, an attorney duly licensed to practice in this Court, and hereby gives notice of
his appearance in this case on behalf of REGAL WEST CORPORATION, a creditor of the Debtor. R. Keith Johnson
would request that all notices and other pleadings served in this case be served on him as attorney for Regal West
Corporation, and that copies be sent to him at the address shown below. This request is being made pursuant to Rule
2002 of the Bankruptcy Rules, and the Local Rules of this Court.

         The address to which notices should be sent is as follows:

                                           Law Office of R. Keith Johnson, P.A.
                                           1275 Hwy. 16 South Business
                                           Stanley, NC 28164


         This 31st day of August, 2020.

                                                                      /s/ R. Keith Johnson
                                                                      R. Keith Johnson,
                                                                      Attorney for Regal West Corporation
                                                                      NC State Bar No. 8840
                                                                      1275 S. Hwy. 16
                                                                      Stanley, NC 28165
                                                                      (704) 827-4200
